Case 2:20-cv-02291-DOC-KES Document 213 Filed 02/08/21 Page 1 of 2 Page ID #:3689




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC (KESx)                              Date: February 8, 2021

    Title:   LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.


  PRESENT:      THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                              Not Present
                 Court Clerk                              Court Reporter


  PROCEEDINGS: (IN CHAMBERS)

         The Court would appreciate a response to the following additional questions, as
  well as the initial nine questions set forth by the Court on February 3, 2021 [Dkt. 206]
  and at the hearing on February 4, 2021.

          1. How many people experiencing homelessness have received shelter in interim
  or emergency shelters in Skid Row, the City, and the County since June 18, 2020 and for
  the entire year 2020? Of those individuals, how many have exited into permanent
  housing placements? How many have entered into transitional housing placements? Of
  those that have exited into permanent or temporary housing since June 18, 2020, how
  long were they were in interim housing before they exited into permanent housing or
  transitional housing?

         2. The Court is trying to ascertain whether there has been deliberate indifference
  on the part of the City in not providing adequate shelter options for the homeless. Is it
  the City’s position that a lack of resources has prevented it from establishing more
  interim shelter options for persons experiencing homelessness? If so, what is the City’s
  response to the issue raised by Plaintiffs, that a significant amount of Proposition HHH
  funds could be clawed back from projects in the pre-development phase and used for
  temporary shelter facilities? What is the City’s ability to terminate pre-development
  projects? What is the cities position to divert a portion of these allegedly future
  committed funds to obtain immediate relief for the thousands of homeless on the streets
  of Los Angeles.
Case 2:20-cv-02291-DOC-KES Document 213 Filed 02/08/21 Page 2 of 2 Page ID #:3690
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL



         3. The Court is trying to ascertain whether the City’s policies with regard to Skid
  Row have been intended to be a gathering place, voluntary or involuntary, for racial
  minorities. Is there any evidence in the records of the city or the county that either
  government intended Skid Row or any other section of the city to be a gathering place,
  voluntary or involuntary, for individuals who are homeless, knowing said individuals are
  disproportionately racial minorities? Is any evidence in the records of the city or the
  county that either government intended Skid Row or any other section of the city to be a
  gathering place, voluntary or involuntary, for racial minorities? Please produce any
  material where race has been discussed or considered with regard to Skid Row policy.

         4. The Court is trying to ascertain whether the City’s policies have been
  deliberately indifferent to those with mental illness. Is there any evidence in records of
  the City that either government intended Skid Row or any other section of the city to be a
  gathering place, voluntary or involuntary, for the mentally ill? Please produce any
  material that where the problem of mental illness has been discussed or considered with
  regard to Skid Row policy.

         5. The Court is trying to understand whether the City’s policies have been
  deliberately indifferent to women who are homeless. Is there any evidence in records of
  the City that there has been consideration of the effects of homeless on women? Please
  produce any material where the problems suffered by women who are homeless has been
  discussed or considered with regard to Skid Row policy. Please also submit any evidence
  of the City's intent when establishing Skid Row to make it a gathering place for men,
  voluntarily or involuntarily.

         The City/County should provide any data they do have, with regards to any of the
  questions the Court has posed, for the closest time period available or any subset of the
  population requested.




                                                              ___:_____
  MINUTES FORM 11                                         Initials of Deputy Clerk: kd
  CIVIL-GEN
